The above named petitioners having this day applied to this Court for an order allowing the petitioners to apply to the Circuit Court of Alachua County for a writ of error coram nobis challenging the validity of the judgment of conviction of the crime of rape;
The said petition being considered we find that the conviction of each of the defendants stands as the judgment of the Circuit Court of Alachua County and has neither been affirmed or reversed by the Supreme Court and is therefore not the judgment of this Court. This Court having heretofore dismissed the appeal entered in this cause, the Court is without jurisdiction to enter an order in compliance with said petition.
I therefore think the petition should be denied without prejudice to petitioners to apply to the Circuit Court of Alachua County, Florida, as they may be advised.
I concur in order denying petition.
BROWN, J., concurs.